LEVINE, P. J.
This is an action in mandamus to compel payment to F. P. Walther of salary due him as judge of the Common Pleas Court of Cuyahoga County.
John A. Zangerle, county auditor and Walter Cook, County Treasurer, predicate their defense upon the provisions of Section 1558, Vol. 110, Ohio Laws, Pg. 53, which provides in substance that each common pleas judge shall make a report in writing, at least once each month to the chief justice of said court, and the “county auditor shall not issue his warrant for payment of additional salary..... until said chief justice has certified to him that he has received and approved such reports.”
It is conceded that the report was filed, but as same was not certified by the chief justice the auditor refused to issue his warrant for payment. The Court of Appeals held:
1. Art. "4, Sec. 14, of the Ohio Constitution provides: “The judges of the Supreme Court and the Court of Common Pleas shall at the stated times receive for their services such compensation as may be provided by law, which shall not be diminished or increased during their term of office.”
2. In as much as the law requiring certification and approval by the chief justice before payment can be made is contrary to the provisions of this section, said law is unconstitutional.